Citation Nr: 1739620	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-17 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) for the period from February 11, 2008 through January 24, 2011, inclusive.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from June 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran and his daughter testified at a hearing before the undersigned in May 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities did not prevent him from obtaining or maintaining substantially gainful employment from February 11, 2008 through January 24, 2011. 


CONCLUSION OF LAW

The criteria for TDIU from February 11, 2008 through January 24, 2011 are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also 38 C.F.R. § 4.19 (2017).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2017).  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102/  


II. Analysis

The preponderance of the evidence weighs against unemployability due to service-connected disabilities prior to January 25, 2011.  

From February 11, 2008 through January 24, 2011, service connection was in effect for hearing loss, rated as 70 percent disabling, and posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  The requirements for schedular consideration of TDIU are satisfied.  See 38 C.F.R. § 4.16(a).  Service connection was also in effect for tinnitus and residuals of a fracture of the right mandibular ramus.  

The record shows that the Veteran retired in the 1980's from his occupation as an electrician.  He has received Social Security Disability benefits since 1988 for nonservice-connected musculoskeletal disabilities.  See September 2011 VA General Examination Report; October 2011 VA Form 21-8940.  He completed eighth grade and obtained his high school equivalency diploma (GED).  See id.; May 2017 Hearing Transcript.  The VA treatment records and examination reports, including a September 2011 VA examination report, show PTSD symptoms included nightmares, interpersonal difficulties, decreased concentration, depression, and ruminating thoughts.  They also show profound hearing loss with some, albeit limited, ability to hear with hearing aids.  

The evidence does not show that the Veteran's PTSD or hearing loss prevent him from obtaining or sustaining substantially gainful employment in an occupation consistent with his work experience, vocational attainment, and educational background, including in a sedentary capacity.  The September 2011 VA PTSD examination report reflects the examiner's finding that the Veteran had some occupational impairment due to PTSD, but that he could still work with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The September 2011 VA hearing loss examination shows that the Veteran had difficulty hearing in noisy environments, on the telephone, in restaurants, and difficulty hearing the television.  While the Veteran has difficulty hearing, this does not show substantial limitations on his ability to perform occupational tasks that are not dependent on hearing acuity, or which cannot be performed in accordance with ordinary standards of occupational functioning due to significant hearing loss, so as to support a finding of unemployability as opposed to a lesser, if still considerable, degree of occupational impairment.  

A May 2010 private psychological evaluation by B. Whitehouse, EdD, reflects this psychologist's conclusion that the Veteran had severe PTSD, but does not state that the Veteran's PTSD symptoms produced unemployability.  If the psychologist's statement that the Veteran had "full disability" due to PTSD was meant to indicate unemployability, no explanation was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Accordingly, it lacks probative value on this issue.  Id. at 304. 

There is no indication that the combined effects of the Veteran's PTSD and hearing loss further impair occupational functioning so as to produce unemployability, even if neither disability alone is sufficiently incapacitating in this respect.  The Veteran has not stated, and the evidence of record does not otherwise suggest, that his service-connected tinnitus or mandibular fracture produce unemployability, either alone or in conjunction with his other service-connected disabilities.  

Accordingly, the preponderance of the evidence weighs against unemployability due to service-connected disabilities.  Because the preponderance of the evidence is against unemployability, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected disability for the period from February 11, 2008 through January 24, 2011, inclusive, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


